791 F.2d 934
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.KYLE E. PRUITT, Plaintiff-Appellantv.RICHARD P. SEITER; AND ARNOLD R. JAGO, Defendants-Appellees.
84-3239
United States Court of Appeals, Sixth Circuit.
4/22/86

AFFIRMED
S.D.Ohio
ORDER
BEFORE:  WELLFORD and NELSON, Circuit Judges, and EDWARDS, Senior Circuit Judge.


1
This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After examination of the record and the briefs filed by the respective parties, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Kyle E. Pruitt is appealing the dismissal of his 42 U.S.C. Sec. 1983 action.  The claim in this case concerns the loss of a pair of gym shoes and two towels during the time appellant was placed in administrative segregation at London Correctional Institute, an Ohio prison.  The district court granted the appellees' motion to dismiss because an adequate means of redress is provided through the Ohio Court of Claims, O.R.C. 2743.01 et. seq.


3
The district court was correct in its assessment of this case.  The basis of appellant's action is simply the negligent loss of property.  The negligent deprivation of a prisoner's property does not violate due process if adequate state remedies are available to redress the wrong.  Parratt v. Taylor, 451 U.S. 527 (1981).  Furthermore, recent case case has modified Parratt v. Taylor to a certain extent.  Mere negligence on the part of state officials will not form the basis of a Sec. 1983 action under the fourteenth amendment regardless of the availability of state remedies.  Daniels v. Williams, 106 S. Ct. 662 (1986); Davidson v. Cannon, 106 S. Ct. 668 (1986).  Consequently, the appellant has not stated a cause of action under Sec. 1983.


4
Accordingly, the judgment of the district court is AFFIRMED pursuant to Rule 9(d)(3), Rules of the Sixth Circuit.